

116 HR 6572 IH: To direct the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to carry out a national campaign to increase awareness and knowledge of COVID-19.
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6572IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Bilirakis (for himself and Mr. Cox of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to carry out a national campaign to increase awareness and knowledge of COVID-19.1.COVID-19 public awareness campaignThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall award competitive grants or contracts to one or more public or private entities to carry out a national campaign that is multilingual and culturally competent and based on available scientific evidence to increase awareness and knowledge of COVID-19, including reducing stigma associated with COVID-19 and improving information on the availability of diagnostic testing and other related services at community health centers.